                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KOOS ENTERPRISES, LLC, a         )                          4:18CV3098
Nebraska Limited Liability Company;
                                 )
TREEHOUSE STUDIO, LLC, a         )
Nebraska Limited Liability Company;
                                 )                       MEMORANDUM
and LINDA KUBE,                  )                        AND ORDER
                                 )
                  Plaintiffs,    )
      v.                         )
                                 )
MARVIN HUGHES, husband and wife; )
and KATHLEEN T. BONNELL,         )
husband and wife;                )
                                 )
                  Defendants.    )


     This matter is before the court on the findings and recommendation filed on
September 26, 2018 (filing 24), by Magistrate Judge Cheryl R. Zwart, who
recommends that the plaintiffs’ motion to remand (filing 10) be granted in its entirety.

      No objections have been filed to the findings and recommendation within the
time permitted by 28 U.S.C. § 636(b)(1). In any event, I have conducted a de novo
review and find that Judge Zwart has correctly found the facts and applied the law.
Her findings and recommendation therefore will be adopted and the case will be
remanded to the District Court of Adams County, Nebraska.

      Accordingly,

      IT IS ORDERED:

      1.     The magistrate judge’s findings and recommendation (filing 24) are
             adopted.
2.    The plaintiffs’ motion to remand (filing 10) is granted.

3.    The clerk of the court shall mail a certified copy of this order, and of the
      magistrate judge’s findings and recommendation, to the District Court
      of Adams County, Nebraska, and may take any other action necessary to
      effectuate the remand.

4.    Final judgment will be entered by separate document.

October 12, 2018.                        BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                   -2-
